Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Independent claims 1 and 11, and all respective dependent claims are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or joint inventor regards as the invention. 
Independent claims 1 and 11, and all respective dependent claims recite or include the limitation "second concave pattern" near the end of the claims.  There is insufficient antecedent basis for this limitation in the claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, 11-13, and 16-20 are rejected under 35 USC § 103 as being unpatentable over Takashima (Takashima; Kouichiro et al., US 20090140996 A1) in view of Vetrovec (Vetrovec; Jan et al., US 20060083894 A1). 
Regarding claim 1 (as interpreted given the 112(b) issue), Takashima discloses a panel bottom assembly (Takashima, Fig. 12, panel bottom assembly formed of elements 90 and 41 attached to display panel 29; see [0104]), comprising: 
a light-blocker 
a buffer disposed on a bottom surface of the light-blocker (Takashima, Figs. 1, 2, 12, elastic sheet 54 of press detection unit 50 compressing, or providing buffering of the input device 90 against forces applied to the surface 45 and the lower housing 42; see [0061], [0067]; Fig. 12, showing elements 54b and 54c of elastic sheet, or buffer 54 disposed below the black silk print, or a light blocker 46); 
and a bonding having a top surface coupled to a second surface of the light-blocker, the bonding not overlapping the buffer (Takashima, describes adhering the base sheet 55 of the press detection unit 50 to a lower component part using an adhesive sheet 59; see [0071]), 

Takashima differs from the instant invention only in that Takashima does not appear to explicitly disclose: evacuation channels formed by the concave pattern peaks, as might be implied by the clauses “having first concave patterns” and “wherein a first volume per unit area of a first air passage between the top surface and the bottom surface of the light-blocker by the first concave patterns is smaller than a second volume per unit area of a second air passage between the top surface and a bottom surface of the bonding by the second concave patterns”. 
However, in an analogous field of endeavor, Vetrovec discloses a display adhesive layer (Vetrovec, disclosing adhesive layers for use in a computer display; see Abstract, [0006]) containing 
different evacuation passage patterns in different adhesive layers (Vetrovec, Fig. 5, different venting passage patterns in the different adhesive layers on either side of substrate 21; see [0059]). 
At the time of invention it would have been obvious to one of ordinary skill in the art to modify Takashima’s display panel formed adhesively-attached layers, containing a light blocker on a top surface and a buffer layer on the other surface, with Vetrovec’s display device containing different venting passage patterns in different adhesive layers, especially when considering the motivation to modify Takashima with Vetrovec arising 
Regarding claim 6 (as interpreted given the 112(b) issue), Takashima and Vetrovec disclose the panel bottom assembly of claim 1, 
wherein the bonding is a double-sided adhesive tape (Vetrovec, describes the use of tape with adhesive on at least one side, or double-sided adhesive tape; see [0016]). 
The motivation to combine presented prior applies equally here.
Regarding claim 7 (as interpreted given the 112(b) issue), Takashima and Vetrovec disclose the panel bottom assembly of claim 1, further comprising: 
a vibration acoustic device on the bottom surface of the bonding, wherein the buffer does not overlap the vibration acoustic device (Takashima, Fig. 12, a speaker functioning as vibration actuator, or a vibration acoustic device 36b coupled below light blocker 46; see [0105]). 
The motivation to combine presented prior applies equally here. 
Regarding claim 9 (as interpreted given the 112(b) issue), Takashima and Vetrovec disclose the panel bottom assembly of claim 7, further comprising: 
an interlayer bonding disposed between the light-blocker and the buffer and spaced apart from the bonding, wherein the interlayer bonding does not overlap the vibration acoustic device (Takashima, Figs. 1, 2, 12, elastic sheet 54 of press detection unit 50 compressing, or providing buffering of the input device 90 against forces applied to the surface 45 and the lower housing 42; see [0061], [0067]; Fig. 12, elements 54b and 54c of elastic sheet, or buffer 54 disposed below the black silk print, or a light 
The motivation to combine presented prior applies equally here. 
Regarding claim 11 (as interpreted given the 112(b) issue), ? Takashima discloses a panel bottom assembly (Takashima, Fig. 12, panel bottom assembly formed of elements 90 and 41 attached to display panel 29; see [0104]), comprising: 
a light-blocker 
a buffer disposed on a bottom surface of the light-blocker (Takashima, Figs. 1, 2, 12, elastic sheet 54 of press detection unit 50 compressing, or providing buffering of the input device 90 against forces applied to the surface 45 and the lower housing 42; see [0061], [0067]; Fig. 12, showing elements 54b and 54c of elastic sheet, or buffer 54 disposed below the black silk print, or a light blocker 46); 
and a bonding coupled to the light-blocker, the bonding not overlapping the buffer (Takashima, describes adhering the base sheet 55 of the press detection unit 50 to a lower component part using an adhesive sheet 59; see [0071])), 
wherein the bonding includes: a substrate having third concave patterns substantially aligned with the second concave patterns, a first adhesive layer disposed on a top surface of the substrate, and a second adhesive layer disposed on a bottom surface of the substrate (Takashima, describes adhering the base sheet 55 of the press detection unit 50 to a lower component part using an adhesive sheet 59; see [0071]; 
Takashima differs from the instant invention only in that Takashima does not appear to explicitly disclose: evacuation channels formed by the concave pattern peaks, as might be implied by the clause “having first concave patterns”.
However, in an analogous field of endeavor, Vetrovec discloses a display adhesive layer (Vetrovec, disclosing adhesive layers for use in a computer display; see Abstract, [0006]) containing 
different evacuation passage patterns in different adhesive layers (Vetrovec, Fig. 5, different venting passage patterns in the different adhesive layers on either side of substrate 21; see [0059]). 
At the time of invention it would have been obvious to one of ordinary skill in the art to modify Takashima’s display panel formed adhesively-attached layers, containing a light blocker on a top surface and a buffer layer on the other surface, with Vetrovec’s display device containing different venting passage patterns in different adhesive layers, especially when considering the motivation to modify Takashima with Vetrovec arising from the stated desire to provide an adhesive layer for use in a display, the adhesive layer having voids and passages for air evacuation (Vetrovec; see [0015], [0018]). 
Regarding claim 12 (as interpreted given the 112(b) issue), Takashima and Vetrovec disclose the panel bottom assembly of claim 11, 
wherein the third concave patterns are arranged repeatedly and are isolated from each other (Vetrovec, Fig. 5, different venting passage patterns in the different adhesive layers on either side of substrate 21; see [0059]; one of ordinary skill in the art before 
The motivation to combine presented prior applies equally here.
Regarding claim 13 (as interpreted given the 112(b) issue), Takashima and Vetrovec disclose the panel bottom assembly of claim 11, 
wherein the third concave patterns extend in a first direction and are arranged repeatedly in a second direction which intersects the first direction (Vetrovec, Fig. 5, different venting passage patterns in the different adhesive layers on either side of substrate 21; see [0059]; one of ordinary skill in the art before the effective filing date would have inferred a repeating array of venting channels, or concave patterns from Vetrovec’s disclosure cited above). 
The motivation to combine presented prior applies equally here. 
Regarding claim 16 (as interpreted given the 112(b) issue), Takashima and Vetrovec disclose the panel bottom assembly of claim 11, further comprising: 
a vibration acoustic device on a bottom surface of the bonding, wherein the buffer does not overlap the vibration acoustic device (Takashima, Fig. 12, a speaker functioning as vibration actuator, or a vibration acoustic device 36b coupled below light blocker 46; see [0105]). 
The motivation to combine presented prior applies equally here.
Regarding claim 17 (as interpreted given the 112(b) issue), Takashima and Vetrovec disclose the panel bottom assembly of claim 16, 
wherein the vibration acoustic device includes a first electrode, a second electrode, and a vibration material layer disposed between the first electrode and the 
The motivation to combine presented prior applies equally here.
Regarding claim 18 (as interpreted given the 112(b) issue), Takashima discloses a panel bottom assembly  (Takashima, Fig. 12, panel bottom assembly formed of elements 90 and 41 attached to display panel 29; see [0104]), comprising: 
a light-blocker
a buffer disposed on a bottom surface of the light-blocker (Takashima, Figs. 1, 2, 12, elastic sheet 54 of press detection unit 50 compressing, or providing buffering of the input device 90 against forces applied to the surface 45 and the lower housing 42; see [0061], [0067]; Fig. 12, showing elements 54b and 54c of elastic sheet, or buffer 54 disposed below the black silk print, or a light blocker 46); 
a bonding having a top surface coupled to a second surface of the light-blocker, the bonding not overlapping the buffer (Takashima, describes adhering the base sheet 

However, in an analogous field of endeavor, Vetrovec discloses a display adhesive layer (Vetrovec, disclosing adhesive layers for use in a computer display; see Abstract, [0006]) containing 
different evacuation passage patterns in different adhesive layers (Vetrovec, Fig. 5, different venting passage patterns in the different adhesive layers on either side of substrate 21; see [0059]), 
and a metal substrate (Vetrovec, discloses a metal substrate 21; see [0049]; one of ordinary skill in the art before the effective filing date would have inferred the heat conduction capabilities of a metal substrate). 
At the time of invention it would have been obvious to one of ordinary skill in the art to modify Takashima’s display panel formed adhesively-attached layers, containing a light blocker on a top surface and a buffer layer on the other surface, with Vetrovec’s display device containing different venting passage patterns in different adhesive layers and a heat-conducting metal substrate, especially when considering the motivation to modify Takashima with Vetrovec arising from the stated desire to provide an adhesive layer for use in a display, the adhesive layer having voids and passages for air evacuation (Vetrovec; see [0015], [0018]).  
Regarding claim 19, Takashima and Vetrovec disclose the panel bottom assembly of claim 18, further comprising: 

The motivation to combine presented prior applies equally here. 
Regarding claim 20, Takashima and Vetrovec disclose the panel bottom assembly of claim 19, 
wherein the heat dissipator at least partially overlaps the vibration acoustic device (Vetrovec, discloses a metal substrate 21; see [0049]; Takashima, Fig. 12, a speaker functioning as vibration actuator, or a vibration acoustic device 36b coupled below light blocker 46; see [0105]; one of ordinary skill in the art before the effective filing date would have inferred an acoustic device overlapped by a metal substrate from the combination of Takashima and Vetrovec, above).
The motivation to combine presented prior applies equally here. 

Allowable Subject Matter
Claims 2-5, 8, 10, and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below:

Moore; Chad B., US 20070132387 A1, describing a display constructed of layers, some of which form channels which are evacuated during the production process; 
Yairi; Micah B et al., US 20150293591 A1, describing a display constructed of layers forming air passages which are evacuated. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/Michael J Eurice/Primary Examiner, Art Unit 2693